Citation Nr: 9913944	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-19 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition, to include asbestosis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of steam 
burns to the eyes.

4.  Entitlement to service connection for a back condition, 
to include acquired spondylolisthesis with sciatica.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied the 
above issues. 

The July 1996 rating decision also denied service connection 
for nearsightedness, and this issue was certified to the 
Board on appeal.  However, the veteran has not appealed this 
issue.  In his February 1997 notice of disagreement, the 
veteran specifically listed the issues in the July 1996 
rating decision with which he disagreed, and the issue of 
entitlement to service connection for nearsightedness was not 
listed.  Moreover, he indicated in a May 1997 statement that 
he was not maintaining that his nearsightedness was caused by 
service; he was only claiming that he had scar tissue in the 
eyes as a result of the inservice steam burns.  Therefore, 
this issue is not before the Board.


FINDINGS OF FACT

1.  The medical evidence shows current diagnoses of chronic 
obstructive pulmonary disease, hypertension, degenerative 
disc disease of the lumbar spine, and acquired 
spondylolisthesis with sciatica.

2.  The medical evidence does not show current residuals from 
steam burns to the eyes, including any scarring, or residuals 
of asbestos exposure.

3.  The veteran's service medical records did not show 
complaints of or treatment for respiratory symptomatology, 
hypertension, or back symptomatology.  He did incur steam 
burns to the eyes during service.

4.  The veteran has submitted competent lay evidence that he 
was exposed to asbestos during service; that he incurred 
injuries to his back during service; that he was exposed to 
radiation from atomic bombs during service; and that he 
experienced nosebleeds during service.

5.  There is no evidence of hypertension within the year 
after the veteran's separation from service.

6.  There is no medical evidence of a link between the 
veteran's current respiratory disorder and any disease or 
injury in service, including asbestos and/or radiation 
exposure, or between his current hypertension and any disease 
or injury in service, including nosebleeds.

7.  The veteran's claims for service connection for a 
respiratory condition, including asbestosis, hypertension, 
and residuals of steam burns to the eyes are not plausible.

8.  The veteran's claim for service connection for a back 
condition is plausible, and the RO has obtained sufficient 
evidence for correct disposition of this claim.

9.  The balance of the evidence does not establish that the 
veteran's current back condition is the result of a disease 
or injury incurred during service.


CONCLUSIONS OF LAW

1.  The veteran has not presented well-grounded claims for 
service connection for a respiratory condition, including 
asbestosis, hypertension, and residuals of steam burns to the 
eyes, and VA has no duty to assist him in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran has presented a well-grounded claim for 
service connection for a back condition, and VA has satisfied 
its statutory duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).

3.  The veteran is not entitled to service connection for a 
back condition, including acquired spondylolisthesis with 
sciatica.  38 U.S.C.A. §§ 1110, 1111, and 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, and 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1998).  Service connection for 
cardiovascular-renal disease, including hypertension, may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307 and 3.309 (1998).

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records, his 
contentions in letters to the RO and during the personal 
hearing in 1997, the reports of VA examinations conducted in 
1997, medical records from Gloria Fischer, M.D., medical 
records and letters from Gary Mester, D.C., and a lay 
statement from V.T.  The evidence pertinent to each claim is 
discussed below.

Respiratory condition, including asbestosis

The veteran contends that he has a respiratory disorder as a 
result of asbestos exposure during service, and his 
contentions regarding inservice exposure to asbestos are 
plausible.  His service records indicate that his main 
occupation was an engineer, and he served aboard Naval ships.  
There is no evidence contradicting the veteran's assertions 
of exposure, and his assertions are consistent with his 
service occupation and duty.  Based on this evidence, 
exposure to asbestos during service is established.  See 
McGinty v. Brown, 4 Vet. App. 428 (1993) (held that the 
veteran's testimony as to the cause of his disease was not 
competent evidence of causation because the determination of 
the cause of a disease is a medical matter; however, the 
veteran was competent to testify as to the facts of his 
asbestos exposure, i.e., wearing asbestos gloves while 
performing his duties as a "hot caseman" in the Navy).

However, there is no medical evidence indicating that the 
veteran has asbestosis.  A diagnosis of asbestosis has not 
been rendered.  The VA examiner in October 1997 reviewed the 
x-rays and did not state that any asbestos-related changes 
were present in the veteran's lungs.  The radiographic 
changes that would be indicative of asbestos exposure include 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum.  M21-1, Part VI, 7.21(a)(1), p. 7-IV-3 
(January 31, 1997).  Therefore, since there is no current 
medical evidence of asbestosis, the veteran's claim for this 
condition is not well grounded.

The veteran's x-rays and pulmonary function tests in 1997 did 
support a diagnosis of chronic obstructive pulmonary disease 
(COPD).  The veteran's service medical records did not show 
complaints of or treatment for any respiratory complaints.  
Upon separation from service, clinical evaluation of his 
lungs was normal, and all inservice chest x-rays were also 
normal.  The veteran has submitted competent lay evidence, as 
discussed above, of asbestos exposure during service. He has 
also maintained that this condition may be due to exposure to 
radiation from atomic bomb blasts during service.  His 
statements are accepted as true for the purpose of 
determining whether a well-grounded claim has been submitted.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Therefore, there 
is sufficient evidence of a current disability and of a 
disease or injury during service, and the first two elements 
of a well-grounded claim for service connection have been 
satisfied. 

However, there is no medical evidence showing a nexus, or 
link, between a disease or injury incurred during service and 
the current COPD.  The post-service medical evidence first 
shows diagnosis of a chronic respiratory disorder in 1997, 
more than 40 years after the veteran's separation from 
service.  The veteran has not indicated that he experienced 
any significant respiratory symptomatology or received any 
medical treatment during that 40-year period.  Moreover, at 
no time has a medical professional rendered an opinion that 
the current COPD and associated respiratory symptoms are 
related to the veteran's active service in any manner, 
including the claimed asbestos or radiation exposure.  COPD 
is not a recognized lung disorder resulting from asbestos 
exposure, see M21-1, Part VI, 7.21(a)(1) and (3), p. 7-IV-3 
(January 31, 1997), nor is it recognized as resulting from 
radiation exposure, see 38 C.F.R. § 3.309(d) (1998). 

The only evidence linking the veteran's respiratory condition 
to his period of service consists of his current statements.  
Even accepting his statements as true, he cannot meet his 
initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
concludes that the veteran's claim for service connection for 
a respiratory condition, to include asbestosis, is not well 
grounded.

Hypertension

The veteran is not entitled to presumptive service connection 
for hypertension.  The medical evidence does not show that 
this condition was manifested within the first post-service 
year.  The veteran does not contend that a diagnosis of 
hypertension was rendered within the first post-service year.  
He claims that he was first treated for this condition 
sometime in the 1960s.

The medical evidence shows a current diagnosis of 
hypertension.  The veteran's service medical records did not 
show complaints of or treatment for elevated blood pressure 
readings.  Upon the veteran's separation from service, his 
blood pressure was 130/94.  The veteran does not maintain 
that he was treated for hypertension during service or that 
he had any elevated blood pressure readings during his period 
of military service.  Therefore, there is no evidence of a 
disease or injury during service, and the second element of a 
well-grounded claim for service connection has not been 
satisfied. 

The veteran contends that he experienced nosebleeds during 
service, implying that these were symptoms of hypertension.  
He also maintains that he experienced back pain during 
service and that the stress from the back pain caused 
hypertension.  Even if the Board accepted nosebleeds and back 
pain as evidence of an inservice disease or injury, the 
veteran's claim would still not be well grounded.  There is 
no medical evidence showing a nexus, or link, between either 
of these complaints and the veteran's hypertension.  The 
medical evidence indicates that the veteran was first 
diagnosed with hypertension in the 1960s and that he was 
hospitalized for this condition in 1964.  No medical 
professional has rendered an opinion that the post-service 
diagnosis of hypertension was related to the veteran's active 
service in any manner, including the alleged nosebleeds and 
back pain.  As discussed above, the veteran does not have the 
requisite medical expertise to render a probative opinion as 
to medical causation, and his statements as to a relationship 
between his hypertension and period of military service are 
insufficient to well ground his claim.  Therefore, the Board 
concludes that the veteran has not submitted a well-grounded 
claim for service connection for hypertension.

Residuals of steam burns to the eyes

With respect to this claim, the veteran has failed to satisfy 
the first element of a well-grounded claim for service 
connection.  His service medical records show that he 
incurred steam burns to the eyes and was thereafter treated 
for corneal edema and conjunctival injection.  However, the 
medical evidence does not show that the veteran currently has 
any residuals from that injury.  He maintains that he has 
scar tissue in the eyes, but the VA examination in 1997 
showed no corneal or conjunctival scarring. 

The veteran is not entitled to compensation simply because he 
incurred steam burns to the eyes during service; there must 
be proof that he currently has residuals from that injury.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
and 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza, 7 Vet. App. at 505; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 
143 (1992).  Accordingly, the Board finds the veteran has not 
submitted a well-grounded claim for service connection for 
residuals of steam burns to the eyes.

Conclusion regarding not well-grounded claims

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him additional VA examinations.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), because there is no 
indication of any medical records that might well ground any 
of these claims.  The veteran has at no time indicated that a 
medical professional has rendered an opinion that he has a 
respiratory disorder as a result of his military service.  He 
has also not referenced the existence of any treatment 
records for this condition.

The evidence shows that the veteran was hospitalized for 
hypertension in 1964 and 1974, and he testified that Dr. 
Quimby treated him for hypertension beginning in the 1960s.  
None of these records have been obtained.  The veteran has at 
no time indicated that a medical professional has rendered an 
opinion that he has hypertension as a result of his military 
service.  He has also not maintained that he was treated for 
hypertension within the first post-service year.  In light of 
the lack of medical nexus evidence, any records showing 
treatment for hypertension beginning in the 1960s would still 
not well ground the veteran's claim.  Therefore, it is not 
necessary to remand this claim to obtain these records.

The veteran has also not maintained that a medical 
professional has rendered an opinion that he currently has 
residuals from the inservice steam burns to the eyes.  He 
testified that Dr. King treated him for scarring of the eyes 
in 1955.  He was advised of the need to submit these 
treatment records at his personal hearing, but he did not do 
so.  In light of the lack of medical evidence showing any 
current residuals from the steam burns to the eyes, including 
any scarring, any records showing treatment for such over 40 
years ago would still not well ground the veteran's claim.  
Therefore, it is not necessary to remand this claim to obtain 
these records.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate these 
claims unless they are well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of these claims, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 

Back condition

A. Well-grounded claim

The veteran's claim for service connection for this condition 
is plausible.  He currently has diagnosed back disorders such 
as acquired spondylolisthesis with sciatica and degenerative 
disc disease of the lumbar spine.  He has submitted competent 
lay evidence of incurrence of back injuries during service.  
The VA examiner in 1997 indicated that the veteran has 
lumbosacral disc disease with degenerative arthritis 
secondary to a Korean War back injury.  Assuming the 
credibility of this evidence, this claim must be said to be 
plausible, and therefore well grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, all referenced medical records have been 
obtained, and the veteran was provided an appropriate VA 
examination.  Also, a personal hearing was held in accordance 
with his request.  There is no indication of additional 
treatment records that the RO failed to obtain.  Sufficient 
evidence is of record to fairly decide the veteran's claim.  
Therefore, VA has satisfied its duty to assist the veteran in 
the development of this claim. 

B. Application of the law to the facts

As to the merits of the veteran's claim, the record includes 
some medical evidence from which a relationship between the 
veteran's current back condition and his military service 
might be inferred.  It also includes medical evidence that is 
not favorable to his claim.  Therefore, the Board must assess 
the probative weight of this evidence in rendering a decision 
including analysis of the credibility and probative value of 
the evidence, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The Board must also assess the 
credibility and weight to be given to the medical evidence 
before it.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The evidence is no longer presumed to be credible once an 
analysis of the claim on the merits is undertaken.

The only evidence in support of the veteran's claim is the 
opinion of the VA examiner in 1997.  The evidence not 
favorable to the veteran's claim includes the balance of his 
medical records and reported history.  The Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a back condition 
because the evidence reflecting that this condition is not 
related to an inservice disease or injury is more persuasive 
and of greater weight than the evidence indicating that such 
a relationship is plausible.

The VA examiner's opinion is not persuasive in light of the 
evidence of record.  The veteran reported a history of 
injuring his back during service.  He stated that he damaged 
his lumbar spine during service and that he was told at that 
time that two vertebrae were out of alignment.  The VA 
examiner concluded that the veteran's current back condition 
was secondary to the reported injury.  However, relevant 
judicial precedent provides that the Board is not bound to 
such opinions in certain situations:

The Board is not required to accept 
doctors' opinions that are based upon the 
appellant's recitation of medical 
history.  See e.g. Owens v. Brown, 7 Vet. 
App. 429 (1995) (Board not required to 
accept uncorroborated testimony of 
claimant as to dental treatment during 
service; Board not bound to accept 
physicians' opinions based on claimant's 
recitation of events).  See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as 
"immaterial" where there was no 
indication that the physician reviewed 
claimant's SMRs or any other relevant 
documents which would have enabled him to 
form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 
Vet. App. 229 (1993) (holding that the 
BVA was not required to accept the 
medical opinions of two doctors who 
rendered diagnoses of post-traumatic 
stress disorder almost twenty years after 
claimant's separation from service and 
who relied on history as related by the 
appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 
379, 386-87 (1995) (to demonstrate 
entitlement to service connection for 
hearing loss, there must be medical 
evidence indicating a nexus to service, 
and where the condition was noted during 
service, continued symptomatology can aid 
in establishing service connection).

Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

The VA examiner made no reference to objective medical 
evidence or medical records supporting this opinion.  The VA 
examiner did not see the veteran until approximately 42 years 
after his separation from service.  There is no indication 
that the examiner reviewed the veteran's service medical 
records or the records regarding treatment for his back from 
private physicians.  Hence, it appears that the examiner's 
opinion was based solely on the veteran's report of his 
inservice injury and of his symptoms, a report that is not 
plausible in light of the other evidence of record, as 
discussed below.  Moreover, the examiner's opinion was based 
on an incomplete history as the veteran failed to state that 
the onset of his back pain was after a lifting incident in 
1995. 
In this case, the history as related by the veteran is 
unsupported by the medical evidence associated with the 
claims file.  First, the contemporaneous evidence of record 
does not support the history reported by the veteran to the 
VA examiner.  Nowhere in the veteran's service medical 
records is evidence of an inservice back injury, and clinical 
evaluation of his spine was normal upon separation from 
service.  The veteran reported an incorrect history to the VA 
examiner when he stated that x-rays during service showed 
lumbar vertebrae were out of alignment.  Not only is there no 
record of this, but the veteran testified that he did not 
seek medical treatment for the alleged back injuries during 
service.

The veteran did not seek medical treatment for his back for 
more than 40 years after his separation from service, despite 
his current contention that he experienced continuous back 
pain during that time period.  Therefore, any pain that he 
allegedly experienced from the reported inservice back 
injuries was not so disabling to him that it was necessary to 
seek treatment.  It is reasonable to conclude that if the 
reported inservice injuries broke his back or misaligned 
vertebrae, as the veteran has variously contended, his 
symptoms would have been such that he would have sought 
medical treatment earlier than 40 years after service.  

Second, the other evidence of record does not support the 
history reported by the veteran to the VA examiner.  Despite 
the veteran's current claims of continuity of back pain since 
the alleged inservice injury, at no time prior to filing a 
claim for compensation did he indicate either that he had 
injured his back during service or that he had a 40-year 
history of back pain.  Although he reported a history of 
experiencing low back pain "several years ago" when he 
sought treatment from Dr. Mester, these treatment records do 
not show that the veteran reported actual injuries to his 
back during military service or that he stated that he had 
continuously had back pain for more than 40 years.  Rather, 
Dr. Mester's records show that the veteran reported onset of 
his back pain six months earlier when he was lifting a 150-
pound battery. 

Moreover, the veteran's medical records from Dr. Fischer 
contain an "adult problem list" that is undated but was 
presumably completed by the veteran when he first sought 
treatment from Dr. Fischer.  Under chronic problems, the 
veteran's history of hypertension and diabetes is reported.  
There is no indication that the veteran reported having any 
chronic problems with his back.  It is persuasive that the 
veteran failed to report the alleged long-standing history of 
back pain or inservice back injuries to his treating 
physicians.  It was only at the time of his claim for 
compensation that the veteran began to report such a history.  
His current reported history regarding his inservice back 
injuries must, therefore, be accorded less weight.

The Board is cognizant of the fact that the veteran maintains 
that he has residuals from inservice back injuries.  However, 
as discussed above, the veteran is not competent to render 
such an opinion.  As for the lay statement from V.T., the 
veteran argues that this statement supports his claim.  
However, V.T. did not state that the veteran injured his 
back, only that the veteran fell down some stairs during 
service.  Moreover, the veteran testified that V.T. did not 
even witness the alleged injury, but V.T. was his boss and 
only knew that it had happened.  V.T.'s statement has little, 
if any, probative value.

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran's current back condition was not caused by an 
inservice disease or injury.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a back condition, 
including spondylolisthesis with sciatica, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (1998).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the origin of the veteran's current back condition.

ORDER

Entitlement to service connection for a respiratory 
condition, including asbestosis; hypertension; residuals of 
steam burns to the eyes; and a back condition, including 
spondylolisthesis with sciatica, is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

